i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00439-CV

                                       Francisco CORTINAS Jr.,
                                               Appellant

                                                    v.

               Lilia CORTINAS, Christine Cortinas, Kathy Cortinas, and James Cortinas,
                                           Appellees

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-15515
                             Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 14, 2010

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal.

See TEX . R. APP . P. 42.1(a)(1). As prayed for in the motion, costs of this appeal are assessed against

appellant. See TEX . R. APP . P. 42.1(d).

                                                         PER CURIAM